Title: To Thomas Jefferson from Robert Smith, 29 November 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Navy Dept. 29 Nov. 1808
                  
                  The enclosed is the report of the Accountant of the Navy upon the case of mr Geo Blount—
                  I have only to remark that I myself saw the sample of the Phila or Cartouch box, & the one made by mr Blount—& that that made by mr. Blount was greatly inferior to the other. 
                  I have the honor to be with great respect Sir yr ob St
                  
                     Rt Smith 
                     
                  
               